Case 12-41025-JMM       Doc 137    Filed 05/21/21 Entered 05/21/21 11:01:29            Desc Main
                                  Document     Page 1 of 7



   Matthew T. Christensen, ISB: 7213
   ANGSTMAN JOHNSON
   199 N. Capitol Blvd, Ste 200
   Boise, Idaho 83702
   Phone: (208) 384-8588
   Fax: (208) 629-0157
   Email: mtc@angstman.com

   Attorneys for Debtors

                           UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF IDAHO

   In re:                                             Case Number: 12-41025-JMM

   JOHN E. RENNISON and                               Chapter 7
   HEIDI H. RENNISON,

                      Debtors.

                                 MOTION FOR SANCTIONS


            The debtors, John and Heidi Rennison (collectively, “Rennison”), by and through

   their counsel of record, ANGSTMAN JOHNSON, move this court for an award of

   damages and sanctions, pursuant to 11 U.S.C. § 105(a), against Gran-Del Petroleum

   Products, Inc. (“Gran-Del”), an Idaho corporation for violating the discharge injunction.

                                 FACTUAL BACKGROUND

            Prior to filing their bankruptcy petition, John Rennison was sued by Gran-Del in

   Ada County Case No. CV OC 11-23172. Gran-Del received a default judgment against

   Rennison on January 24, 2012. On July 20, 2012, the Rennisons filed a Chapter 7

   bankruptcy petition. A discharge order was entered on November 16, 2012, discharging

   the Rennisons liability to Gran-Del. Nearly 4 years later, on December 21, 2016, the

   Rennisons bought new property located at 10930 N. Blacktail Place, Boise, ID 83714. The




   MOTION FOR SANCTIONS - Page 1 of 7
Case 12-41025-JMM       Doc 137     Filed 05/21/21 Entered 05/21/21 11:01:29              Desc Main
                                   Document     Page 2 of 7



   Rennisons did not own any interest in this real property at the time their bankruptcy petition

   was filed, or at the time the discharge order was entered in their bankruptcy case.

          Now, the Rennisons are seeking to sell their Blacktail Place property. However,

   Gran-Del is asserting a judgment lien against the property, stemming from the original

   judgment received in the Ada County Case. Gran-Del, through counsel, sent a payoff letter

   to Ideal Title, LLC, asserting a payoff of over $13,350.00 on its judgment. After learning

   of the payoff letter, Rennisons counsel contacted Gran-Del’s counsel and instructed him

   regarding the discharge injunction and that assertion of the lien on post-petition acquired

   property was a violation of the injunction. Rennisons counsel subsequently followed up

   with Gran-Del’s counsel to get a release of the lien, and informed counsel that the

   Rennison’s new loan rate lock would swiftly be expiring. To date, Gran-Del has refused

   to release its judgment lien on the Blacktail Place property.

          The Rennisons were refinancing their loans on the Blacktail Place property. To do

   so, the Rennisons obtained a new loan commitment, with a rate commitment from their

   lender. The rate commitment expired, and the Rennisons will need to pay $70.30 per day

   after May 10, 2021, to reinstate the same rate. Further, the refinance would eliminate the

   need for mortgage insurance, which the Rennisons continue to pay until the refinance can

   be completed. Lastly, there was excess cash being provided to the Rennisons from the

   refinance loan in order to do maintenance and remodeling of the home – that cash will not

   be available until the refinance is completed. Further, the Rennisons have incurred attorney

   fees in seeking to get the improper judgment lien released. All of these are damages the

   Rennisons continue to suffer while Gran-Del refuses to release its judgment lien.




   MOTION FOR SANCTIONS - Page 2 of 7
Case 12-41025-JMM       Doc 137       Filed 05/21/21 Entered 05/21/21 11:01:29            Desc Main
                                     Document     Page 3 of 7



                                            ARGUMENT

      1. Standards Regarding Violations of the Discharge Injunction.

          The discharge injunction, provided by 11 U.S.C. § 524 "operates as an injunction

   against the commencement or continuation of an action ... to collect, recover or offset any

   [discharged] debt as a personal liability of the debtor." 11 U.S.C. § 524(a)(2). When a

   creditor knowingly violates the discharge injunction, that creditor can be held in contempt

   pursuant to 11 U.S.C. § 105(a). ZiLOG, Inc. v. Corning (In re ZiLOG, Inc., 450 F.3d 996,

   1007 (9th Cir. 2006). The Ninth Circuit has held that, to show a violation of the discharge

   injunction, the moving party must show by clear and convincing evidence that the creditor

   (1) knew the discharge injunction was applicable and (2) intended the actions which

   violated the injunction. Id.

          The Ninth Circuit Court of Appeals has made clear that this Court can award

   sanctions associated with civil contempt such as compensatory damages, attorney fees and

   the offending creditor's compliance for violation of the discharge injunction. Walls v. Wells

   Fargo Bank, NA., 276 F.3d 502, 507 (9th Cir. 2002). Here, the Rennisons have actual

   damage in the form of (a) increased costs to keep their rate in place, (b) increased costs for

   mortgage insurance that would have been terminated with the refinance, (c) potential

   increased costs to get the maintenance and remodeling done on the home, and (d) attorney

   fees involved in seeking a release of the judgment lien and in pursuing this Motion.

           The language of § 105(a) authorizes any remedy "necessary" to enforce the

   bankruptcy code. Knupfer v. Lindblade (In Re Dyer), 322 F.3d 1178 at 1193 (9th Cir. 2003).

   The Dyer court also stated that "relatively mild non-compensatory fines may be ordered

   where appropriate." Id.        It appears that the Ninth Circuit has not yet defined the line




   MOTION FOR SANCTIONS - Page 3 of 7
Case 12-41025-JMM        Doc 137    Filed 05/21/21 Entered 05/21/21 11:01:29              Desc Main
                                   Document     Page 4 of 7



   between “relatively mild” and “serious” punitive coercive penalties. See, e.g. Hicks v.

   Feiock, 485 U.S. 624, 108 S.Ct. 1423 (1988); Bingman v. Ward, 100 F.3d 653, 656 (9th

   Cir. 1996).     Also, as noted above, this Court may enter appropriate non-compensatory

   fines "of a magnitude that does not constitute a serious criminal sanction." Dyer, 322 F.3d

   at 1194.

      2. Gran-Del Is Aware of The Discharge Injunction.

          Gran-Del was aware of the entry of discharge in this case. Gran-Del received a

   copy of the original Order of Discharge in this case. See Docket No. 29 (BNC Certificate

   of Notice of discharge order). Additionally, after receiving the payoff letter, the Rennisons

   informed Gran-Del’s counsel of the discharge order and reasons why Gran-Del’s asserted

   judgment lien violated the discharge injunction. There is no dispute that Gran-Del, or its

   representatives, was aware of the entry of discharge and effective discharge injunction.

      3. Gran-Del Intentionally Asserted It’s Judgment Lien and has Failed to Release
         It, Which Are A Violation Of The Discharge Injunction.

          Gran-Del intentionally asserted a judgment lien on after-acquired property, and

   asserted a payoff letter to the title company handling the closing of the Rennison’s

   refinance loan. Further, even after being made aware of the effect of the discharge

   injunction, and the fact that the property in question was not owned by the Rennisons at

   the time of their bankruptcy filing, Gran-Del has still refused to release its alleged lien on

   the property.

      4. Gran-Del’s Actions Constitute A Continuing Violation Of The Discharge
         Injunction, and the Rennisons are Entitled To An Award of Sanctions.

          As a result of Rennisons’ discharge all of John Rennison’s liability under the pre-

   petition judgment were terminated and discharged. While a judgment lien may have




   MOTION FOR SANCTIONS - Page 4 of 7
Case 12-41025-JMM       Doc 137    Filed 05/21/21 Entered 05/21/21 11:01:29               Desc Main
                                  Document     Page 5 of 7



   attached to any real property the Rennisons’ owned on the petition date of their bankruptcy,

   the property in question was not acquired by the Rennisons until nearly 4 years after the

   discharge had been entered. Accordingly, the judgment lien could not have attached to this

   property.

          [T[he §524(a) discharge and the discharge injunction are effective against
          the world to the full extent of their statutory terms, regardless of notice …
          It follows that judgments and acts in violation of the injunction are
          automatically void ab initio, hence self-executing, for the same reasons as
          the automatic stay. Lack of notice of the discharge is not pertinent to
          whether a judgment or act in violation of the discharge injunction is void.
          Nor is lack of notice a means of ratifying a void act to enforce a void
          judgment. While lack of notice of the bankruptcy and of the discharge may
          serve as a defense to contempt sanctions, the legal consequences of acts in
          violation of the discharge injunction do not otherwise vary.

   Lone Star Sec. & Video, Inc. v. Gurrola (In re Gurrola), 328 B.R. 158, 175-76 (9ith Cir.

   BAP, 2005) (internal citations omitted). Here, of course, Gran-Del had notice of the

   discharge – both at the time it was entered, and after it asserted a lien against the current

   property.

          The Rennisons ask this Court to enter a declaratory judgment declaring Gran-Del’s

   assertion of a judgment lien against their property a violation of the discharge previously

   entered in Rennisons’ bankruptcy case and the discharge injunction provided by the

   Bankruptcy Code. The Rennisons also request that this Court award additional fees and

   costs, including attorney fees and other costs, which they have incurred as a result of Gran-

   Del’s violation of the discharge injunction, in an amount to be proven at any hearing on

   this matter.




   MOTION FOR SANCTIONS - Page 5 of 7
Case 12-41025-JMM      Doc 137     Filed 05/21/21 Entered 05/21/21 11:01:29            Desc Main
                                  Document     Page 6 of 7



                                       CONCLUSION

          Gran-Del’s continued efforts to collect its judgment against Rennison through an

   asserted judgment lien violates the discharge injunction. Consequently, the Rennisons

   respectfully request that this Court enter a declaratory judgement and award sanctions in

   favor of them, as outlined above.



        NOTICE OF INTENT TO PRESENT EVIDENCE THROUGH WITNESS
         TESTIMONY PURSUANT TO LOCAL BANKRUPTCY RULE 9014.1,

          The Rennisons hereby provide notice of their intent to present evidence through

   witness testimony pursuant to Local Bankruptcy Rule 9014.1 and further reserve all right

   to present additional documentation as evidence in support of this Motion for Sanctions, at

   the hearing on the Motion.



          DATED this 21st day of May, 2021.

                                                   /s/ Matt Christensen
                                            MATTHEW T. CHRISTENSEN
                                            Attorney for the Debtor




   MOTION FOR SANCTIONS - Page 6 of 7
Case 12-41025-JMM       Doc 137    Filed 05/21/21 Entered 05/21/21 11:01:29              Desc Main
                                  Document     Page 7 of 7



                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 21st day of May, 2021, I filed the foregoing
   MOTION FOR SANCTIONS electronically through the CM/ECF system, which caused
   the following parties to be served by electronic means, as more fully reflected on the Notice
   of Electronic Filing:

          Matthew T. Christensen                         mtc@angstman.com
          U.S. Trustee                                   ustp.region18.bs.ecf@usdoj.gov


          Any others as listed on the Court’s ECF Notice.


          I FURTHER CERTIFY that on this 21st day of May, 2021, I served a copy of the
   foregoing document on the following parties, via the method indicated.

          Gran-Del Petroleum Products, Inc.
          PO Box 5627
          Boise, ID 83705
          Via US-Mail


          Gran-Del Petroleum Products, Inc.
          c/o F. Matthew Stoppello, attorney
          Via email: matt@stoppellolaw.com



                                                  /s/ Matt Christensen
                                            Matthew T. Christensen




   MOTION FOR SANCTIONS - Page 7 of 7
